        Case 1:21-cr-00160-TJK Document 49-1 Filed 03/23/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                   Case No.: 1:21-cr-00160-003 &004 (TJK)


              v.
                                            ORDER

CORY KONOLD,

FELICIA KONOLD

                   Defendant.




             This matter is before the Court on the defendants’ unopposed motion to
amend conditions of release to permit them to attend Passover seder and the court,
having considered the motion, and the record in the case it is this ______ day of
____________ 2021,
             ORDERED that the defendant’s motion should be and hereby is
      GRANTED and it is
             FURTHER ORDERED that the defendants are granted leave to
attend the Passover seder at the home of their grandparents between the hours of
4:00 and 7:30 p.m. on Sunday, March 28, 2021


             SO ORDERED.
                                              _______________________________
                                                  Timothy J. Kelly
                                              United States District Judge
